Exhibit 10.94

NOTE REPURCHASE AGREEMENT

This NOTE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 12, 2012 by and between 14159, L.P., 667, L.P. and Baker Brothers Life
Sciences, L.P. (collectively, “Seller”), and Salix Pharmaceuticals, Ltd., a
Delaware corporation (the “Company”).

WHEREAS, Seller is the holder of $44,500,000 in aggregate principal amount of
the Company’s 5.5% Convertible Senior Notes due 2028 (CUSIP 795435 AA4) (the
“Notes”) issued pursuant to an indenture, by and between U.S. Bank National
Association, trustee thereunder, and the Company, dated August 22, 2008;

WHEREAS, Seller desires to sell to the Company, and the Company desires to
purchase from Seller, $22,250,000 in aggregate principal amount of the Notes on
the terms set forth in this Agreement; and

WHEREAS, the Company has agreed to repurchase from Seller additional Notes on
the terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, conditions,
warranties, representations, and agreements hereinafter contained, the parties
mutually agree and covenant as follows:

1. Initial Repurchase of Notes. On the terms and subject to the conditions set
forth herein, on the Initial Closing Date (as defined below), Seller agrees to
transfer and sell to the Company, and the Company agrees to purchase from
Seller, $22,250,000 in aggregate principal amount of the Notes, free and clear
of any and all liens and encumbrances, for an aggregate purchase price equal to
$120,396,530 (the “Purchase Price”).

2. Additional Repurchase of Notes. On the terms and subject to the conditions
set forth herein, at any time during the 90-day period beginning on the date
hereof, Seller may, on one or more occasions, require the Company to purchase
Seller’s remaining Notes, in $1,000 principal amount increments, for a purchase
price per $1,000 principal amount of Notes equivalent to the pro rata portion of
the Purchase Price for the Notes being sold on such occasion by delivering
written notice to the Company stating that Seller agrees to transfer and sell
such Notes to the Company at such price (each date that any such notice is
delivered to the Company, a “Notice Date”).

3. Closings. The closing of the initial purchase and sale of Notes pursuant to
Section 1 of this Agreement (the “Initial Closing”) shall occur immediately
prior to the closing of the Company’s offering of its 1.50% Convertible Senior
Notes due 2019 (the date of such closing, the “Initial Closing Date”) or at such
other time as the parties shall mutually agree. Each closing of any subsequent
purchase and sale of Notes pursuant to Section 2 of this Agreement (a
“Subsequent Closing”) shall occur on the date that is three business days
immediately following the Notice Date with respect to such Subsequent Closing or
at such other time as the parties shall

 

1



--------------------------------------------------------------------------------

mutually agree (each, a “Subsequent Closing Date”). On the Initial Closing Date
and each Subsequent Closing Date, as applicable, (a) Seller shall deliver, or
cause to be delivered, all of Seller’s right, title and interest in and to the
Notes to be purchased by the Company at such closing, together with any
documents of conveyance or transfer that the Company may reasonably request and
(b) the applicable purchase price for the Notes transferred to the Company at
such closing shall be delivered to Seller by wire transfer of immediately
available funds to an account designated by Seller in writing.

4. Representations and Warranties of Seller. Seller hereby represents and
warrants to the Company, as of the date hereof and as of the Initial Closing
Date and each Subsequent Closing Date, if any, as follows:

(a) Power and Authorization. Seller is duly organized, validly existing and in
good standing, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) Valid and Binding Agreement; No Violation. This Agreement has been duly
executed and delivered by Seller and constitutes a valid and binding agreement
of Seller, enforceable against Seller in accordance with its terms, except that
such enforcement may be subject to bankruptcy, insolvency or other similar laws
relating to enforcement of creditors’ rights generally and general principles of
equity. The execution of this Agreement and consummation of the transactions
contemplated hereby will not constitute a violation of, or conflict with or
result in a default under, any court order, contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which Seller is a party
or by which Seller is bound.

(c) Title to the Notes. Seller is the sole legal and beneficial owner of the
Notes and has good, valid and marketable title to the Notes, free and clear of
any liens or encumbrances. Seller has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of any of the Notes or
its rights in the Notes, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
the Notes. The Notes transferred and sold to the Company on the Initial Closing
Date constitute 50% of the aggregate principal amount of Notes held by Seller as
of the date hereof.

(d) Accredited Investor. Seller is an “accredited investor” within the meaning
of Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).

(e) No Affiliate or 10% Stockholder Status. Seller is not, and has not been
during the consecutive three month period preceding the date hereof, an
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company. To its knowledge, Seller did not acquire any of
the Notes, directly or indirectly, from an Affiliate of the Company. Seller and
its Affiliates collectively beneficially own and will beneficially own as of the
Closing Date less than 10% of the outstanding shares of common stock of the
Company.

 

2



--------------------------------------------------------------------------------

(f) Adequate Information; No Reliance. Seller acknowledges and agrees that
(i) Seller has been furnished with all materials it considers relevant to making
an investment decision to enter into the transactions contemplated by this
Agreement and has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all filings made pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (ii) Seller has had full opportunity to ask questions of
the Company concerning the Company, its business, operations, financial
performance, financial condition and prospects, (iii) Seller has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the sale of the Notes and to make an
informed investment decision with respect to such sale, and (iv) Seller is not
relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by the Company
or any of its Affiliates or representatives, except for the publicly available
filings made by the Company with the SEC under the Exchange Act and the
representations and warranties made by the Company in this Agreement.

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to Seller, as of the date hereof and as of the Initial Closing Date
and each Subsequent Closing Date, if any, as follows:

(a) Power and Authorization. The Company is duly organized, validly existing and
in good standing, and has the power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.

(b) Valid and Binding Agreement; No Violation. This Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except that such enforcement may be subject to bankruptcy, insolvency or
other similar laws relating to enforcement of creditors’ rights generally and
general principles of equity. The execution of this Agreement and consummation
of the transactions contemplated hereby will not constitute a violation of, or
conflict with or result in a default under, any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which the Company is a
party or by which the Company is bound.

6. Survival of Representations and Warranties. All representations and
warranties made hereunder shall survive the consummation of the transactions on
the Closing Date.

7. Conditions to the Initial Closing.

(a) Conditions to the Company’s Obligations. The Company’s obligation to
consummate the Initial Closing is subject to the satisfaction of the following
condition (which may be waived by the Company, in whole or in part):

(i) Each of the representations and warranties of Seller contained in Section 4
of this Agreement shall be true and correct as of the Initial Closing Date.

 

3



--------------------------------------------------------------------------------

(b) Conditions to Seller’s Obligations. Seller’s obligation to consummate the
Initial Closing is subject to the satisfaction of each of the following
conditions (which may be waived by Seller, in whole or in part):

(i) Each of the representations and warranties of the Company contained in
Section 5 of this Agreement shall be true and correct as of the Initial Closing
Date; and

(ii) Seller shall have received a duly executed legal opinion of counsel to the
Company in form and substance customary for transactions of the type
contemplated by this Agreement and reasonably agreed upon by the parties.

8. Miscellaneous Provisions.

(a) Governing Law. This Agreement and the transactions contemplated herein shall
be governed by, interpreted, construed and enforced in accordance with the laws
of the State of New York without regard to its choice of law rules.

(b) Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof.

(c) Amendments and Modifications. This Agreement shall not be modified, amended,
waived or changed in any respect except in a writing duly signed by the parties,
and each party waives any right to amend this Agreement in any other manner.

(d) Execution in Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original, but all of which
shall be deemed to constitute one instrument.

(e) Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
heirs, personal representatives, successors, transferees and assigns.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Company shall be directed to
it at Salix Pharmaceuticals, Ltd., 8510 Colonnade Center Drive, Raleigh, North
Carolina, 27615, attention of Chief Financial Officer, with a copy to General
Counsel. Notices to Seller shall be directed to it at the address set forth on
the signature page to this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

14159, L.P. By:  

/s/ Felix Baker

Name: Felix Baker Title: Managing Member 667, L.P. By:  

/s/ Felix Baker

Name: Felix Baker Title: Managing Member Baker Brothers Life Sciences, L.P. By:
 

/s/ Felix Baker

Name: Felix Baker Title: Managing Member Address for notices to Seller:

667 Madison Avenue

21st Floor

New York, NY 10065

Attention: Scott Lessing

SALIX PHARMACEUTICALS, LTD. By:  

/s/ Carolyn Logan

Name: Carolyn Logan Title: Chief Executive Officer

[Signature Page to Note Repurchase Agreement]